Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xi et al. (US 2019/0222279 hereafter Xi’279 as supported by provisional application 62/401128 hereafter Xi’Prov128) in view R1-1611994 (Intel “UL control th-18th November 2016   hereafter R1’994). 

For claims 1, 15, Xi’279 discloses a user equipment (UE) (WTRU 1330 Figure 13), transmitting a physical uplink control channel (PUCCH) ([0132 Xi’279] multi-beam NR-PUCCH) carrying uplink control information (UCI) ([0332] UCI field in NR-PUCCH) in a wireless communication system ([0002] 5G NR), comprising: transmitting, to a base station (BS) (TRP 1310 Figure 13), the PUCCH using a plurality of uplink beams (beam 1341, 1342 Figure 13), wherein the PUCCH (NR-PUCCH same control information [0132]) is transmitted through a different uplink beam ([0132] different beams) for each specific resource unit ([0109] multi-beam modulation with same set of symbols), and wherein the specific resource unit ([0109] multiple symbols) indicates a resource unit ([0241] symbols transmitted by TRP 1410 beams) by which the PUCCH is transmitted using an identical beam ([0241] beams to TRP 1410 and TRP 1420 transmit identical symbols).

Xi’Prov128 discloses transmitting multi-beams (Figure 11) to multiple TRPs using Multi-Beam Modulation ([0085-0086]) but does not teach an uplink PUCCH.

However, R1-1611994, in the same field of NR PUCCH discloses transmitting by a user equipment (UE) (Figure 5), a physical uplink control channel (PUCCH) (NR PUCCH) carrying uplink control information (UCI) ([Introduction]) in a wireless communication system (Figure 5), comprising: transmitting, to a base station (BS) , the PUCCH using a plurality of uplink beams (Figure 5), wherein the PUCCH is transmitted through a different uplink beam for each specific resource unit (Figure 4 UL control channel), and wherein the specific resource unit (UL resource page 5) indicates a resource unit (e.g. dynamic indication by DCI page 5)  by which the PUCCH is transmitted using an identical beam (transmit NR PUCCH using multiple subarrays simultaneously page 4).
It would have been obvious to one of ordinary skill in the art to adopt R1-1611994’s teaching of dual beam transmission of NR PUCCH to allocate multiple PRBs for frequency diversity (page 2). 

For claim 2, Xi’Prov128 and R1’994 discloses  transmitting, to the BS, a resource signal (RS) ([0095 Xi] uplink beam reference signal) used for a demodulation of the PUCCH (R1’994 page 1 DM-RS for NR PUCCH) using the plurality of uplink beams (R1’994 Figure 4, 5), wherein a resource of the reference signal (RS) is mapped for each resource unit (R1’994 Figure 4).  

For claim 3, R1’994 discloses wherein the resource of the reference signal (Figure 4 PRBs) is mapped to all resources or specific resource of the specific resource unit (DM-RS pattern on NR PUCCH simultaneously to multiple TRPs page 4).


For claim 4, Xi’Prov128 discloses  wherein in the specific resource unit (MBM symbols [0095]), the uplink beam used for the transmission of the reference signal and the uplink beam used for the transmission70 Attorney Docket No. 8737.02346.USOO of the PUCCH are identical (Figure 14 beam reference signal from UE).

Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xi in view of R1-1611994 and further in view of R1-1612496 (Samsung “UL beam management RS” 3GPP WG1 #87 14th-18th November 2016).

71Neither Xi nor R1’994 teach number of beams nor beam sweeping. However,
For claim 10, R1-1612496 in the same field of UL beam management discloses a UE (page 2), a PUCCH (uplink), in a wireless communication system (NR in next generation wireless), transmitting to a base station (TRP) using a plurality of uplink beams (Figure 1 Y beams over N antenna ports)  Attorney Docket No. 8737.02346.USOOwherein the resource of the PUCCH and the resource of the reference signal are determined based on at least one of a number of beams (section 2 and 3 RS are UE-specific and dependent on the number of beams) in which the PUCCH is transmitted or whether the PUCCH has been swept. 
It would have been obvious to one of ordinary skill in the art to adopt UE-specific reference signals that takes into account the number of beams as taught by R1-1612496 to provide NR UL beam management [Introduction].
 
For claim 11, R1’994 discloses  wherein the resource of the PUCCH is at least one of a time resource, a frequency resource (frequency resource used for UL control channel Figure 6 page 5) or a code resource to which the PUCCH is allocated.


Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xi in view of R1-1611994 and further in view of R1-1611840 (LG “Overall structure of UL control channel for NR” 3GPP WG1 #87 14th -18th November 2016).

Neither Xi nor R1’994 disclose a coding rate. However,  
For claim 5, R1-1611840 discloses a UE, a PUCCH in a wireless communication system (NR-PUCCH uplink control channel [title]) transmitting, to a base station (uplink), wherein a PUCCH symbol to which the uplink control information is mapped is determined based on a coding rate (one-symbol, short duration, long duration page 1)  used for the uplink control information (NR-PUCCH page 1). 

 It would have been obvious to one of ordinary skill in the art to adopt R1-1611840’s teachings of various transmission durations for NR-PUCCH for the UL control channel structure [title]. 

For claim 6, R1-1611840 discloses wherein when the coding rate used for the uplink control information is high (e.g. one-symbol NR-PUCCH page 5), the uplink control information is first mapped to a symbol(s) of a first specific resource unit of the PUCCH resource (one-symbol), and the mapped symbol(s) is continuously repeated and mapped to the PUCCH resource (page 5 time-domain repetition of one-symbol NR-PUCCH structure).
  
For claim 7, R1-1611840 discloses wherein when the coding rate used for the uplink control information is low (section 4.3 long duration NR-PUCCH structure), the uplink control information is mapped to all symbols of the PUCCH resource (Figure 2 long duration NR-PUCCH). 
 
For claim 8,  R1-1611840 discloses wherein the uplink control information is interleaved in a time region in all the symbols (Figure 2 long duration) or specific symbol of the PUCCH resource (Figure 2 long duration NR-PUCCH occupying the entire slot).
  
For claim 9,  R1-1611994 discloses wherein a specific part of the uplink control information is frequency first mapped starting from a pre-defined symbol position (section 2 NR PUCCH multiplexed in a FDM fashion with gap Figure 1).

Claims 12-14  are rejected under 35 U.S.C. 103 as being unpatentable over Xi in view of R1-1611994 and further in view of Ingale et al. (US 2018/0359790 hereafter Ingale). 
Neither Xi nor R1’994 disclose determining the PUCCH transmission power. However,
For claim 12, Ingale in the same field of UL beams discloses an UE (e.g. 102a Figure 1), in a wireless communication system (Figure 1) transmitting to a base station (SeNB 103 Figure 1) using a plurality of uplink beams ([0059] 530a, 530b, 530c etc. Figure 5A) wherein transmission power ([0044] preamble transmission power ramping) for the PUCCH is determined based on at least one of a number of beams (SeNB   in which the PUCCH is transmitted or whether the PUCCH has been swept (based on PRACH time slot if beam sweeping is applied [0044]).

It would have been obvious for one of ordinary skill in the art to apply Ingale’s teachings of a sweeping beams while ramping power and counting the number of beams to arrive at the best beam for initial access [title]. 

For claim 13, Ingale discloses wherein when the PUCCH is transmitted using the plurality of uplink beams (530a, 530b, 530c ... Figure 5A), the transmission power for the PUCCH is differently configured for each resource unit ([0069] initial preamble transmission power based on DL path loss and incremented step-wise). 

For claim 14, Ingale discloses wherein the uplink beam used for the PUCCH transmission for each resource unit is indicated by the BS (1001 Figure 10 UE receive PRACH configuration that includes total number of UL fixed beams).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M./Examiner, Art Unit 2415           

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415